—Order unanimously reversed, without costs, and petition granted. Memorandum: Petitioner contends that the court erred in dismissing her petition to compel the Chautauqua County Board of Elections to canvass an emergency ballot. We agree.
Emergency ballots are provided for in Election Law § 7-120 (1) and are not subject to the requirements for absentee ballots set out in Election Law § 7-122. The emergency ballot here, being in "suitable form” (Election Law § 7-120 [1]), was improperly rejected. The ballot should be opened and canvassed. (Appeal from order of Supreme Court, Chautauqua County, Adams, J.—Election Law.) Present—Dillon, P. J., Callahan, Denman, Pine and Lawton, JJ. (Order entered Jan. 14, 1987.)